Citation Nr: 1130224	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  03-25 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for seizures and blackouts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, S.J.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to June 1978.

The current appeal comes before the Board of Veterans' Appeals (Board) from a November 2002 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Seattle, Washington.

In June 2005, the Veteran, and a friend, S. J., appeared at a hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is in the record.  Pursuant to 38 C.F.R. § 20.707, the Veteran was offered in writing the opportunity to offer testimony to another Veteran's Law Judge.  The Veteran never responded and hence, the Board will infer that the Veteran does not desire another hearing and proceed with further consideration of this appeal.

In February 2007, the Board remanded the issue for further development.

In December 2010, the Board again remanded the issue for additional development.


FINDING OF FACT

The competent evidence shows that the Veteran's seizure and blackouts, which first manifested many years after his service separation, are not related to active service.

CONCLUSION OF LAW

A seizure and blackouts disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in a March 2007 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The March 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2007 letter, and opportunity for the Veteran to respond, the March 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental statement of case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's April 2007 and January 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf and his June 2005 hearing testimony.  

In the December 2010 remand, the Board instructed the RO to obtain the records of Stevens Hospital, Providence Medical, and Dr. Burdick and to contact the proper custodian of records at the state court of Edmonds, Washington and the Salvation Army William Booth Shelter.  The record reflects that, pursuant to the remand, a the RO provided the Veteran a letter requesting the submission of treatment records or completed release authorization forms for treatment received at Stevens Hospital, Providence Medical, Dr. Burdick, the state court of Edmonds, Washington and the Salvation Army William Booth Shelter.  However, the Veteran did not respond to the letter and did not complete any of the release authorizations.

In light of the above, the Board finds that the RO/AMC substantially complied with the December 2010 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The Board finds that no additional RO action to further develop the record on the claims for service connection for seizures and blackouts is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran's service entrance examination in November 1977 was negative for complaints of a head injury or seizures.

In December 1977, the Veteran presented with complaints of being struck in the head.  He reported losing consciousness for 5 seconds and then having visual difficulty after the assault.  The visual difficulty resolved.  The diagnosis was a 3cm cut above his right eye and a possible mild concussion.  The physician also noted that a head injury sheet was provided to the Veteran upon his discharge.

In his June 1978 Report of Medical History, the Veteran noted a past head injury.

In February 1983, the Veteran presented with complaints of experiencing 2 to 3 spells of blacking out.  He noted a past history of a head injury.  X-rays of the skull failed to reveal fractures or acute osseous pathology.

Also in February 1983, the Veteran presented with multiple somatic complaints including headaches, ringing of the head and a seizure disorder.  He demanded that the physician prove that these somatic complaints be proven true.

In May 1983 the Veteran was admitted to the Chillicothe VA hospital.  The diagnosis was psychotic vagrancy, substance abuse (alcohol and drugs) and a borderline personality disorder.

An August 1983 letter from the Southwest Community Health Centers noted that the Veteran had been treated for multiple times since November 1982 for paranoid delusions and restlessness.  The letter also noted many interactions with law enforcement.

An August 1985 VA treatment record diagnosed the Veteran with schizophrenia, and continuous alcohol abuse.

In August 1986 the Veteran was admitted to a VA hospital with complaints of a head injury in the service that developed into a seizure disorder.  The admission provisional diagnosis was schizophrenia, poly drug abuse and a history of a seizure disorder.  A CAT scan was done and revealed no evidence of masses of normal enhancement or shift of the midline structure.  On neurological examination, no local abnormalities were found.

A September 1989 treatment note indicated a history of a seizure disorder.  The impression was a seizure disorder.

In November 1989 the Veteran was admitted to a VA hospital.  His discharge diagnosis was psychotic disorder not otherwise specified (NOS), substance abuse and a history of a seizure disorder secondary to a traumatic head injury by history.  It was noted that no apparent seizure activity was noted during this hospitalization.

The Veteran was again hospitalized in November 1990 as he was hearing voices.  He reported a history of seizures but none in the past 4 months.  The diagnosis was schizophrenia, substance abuse and a seizure disorder.

The Veteran was again hospitalized in July 1992.  The treating physician noted that the Veteran had a history of multiple admissions.  He admitted to smoking cocaine "on and off" and also complained that he had a history of grand mal seizures.  He had a history of multiple wrist slashing with multiple scars on both forearms as well as multiple overdoses on drugs.

The Veteran underwent a VA examination for scarring in June 1993.  He reported that in 1977 he received a blow to the head administered by another soldier.  He stated that he started hearing voices after this and had blackouts and seizures.

In October 2000 the Veteran presented with continued psychiatric complaints.  The physician noted a history of schizoaffective disorder, polysubstance dependencies (alcohol, cocaine, heroin), hepatitis C and a seizure disorder from a closed head injury.

A December 2000 treatment report noted a past medical history of a seizure disorder after head trauma in 1978.  It was noted that the Veteran first noted seizures in the 1980s.

In June 2001 the Veteran presented for a neurological consultation.  The diagnosis was a seizure disorder which was difficult to assess given the Veteran's lack of appropriateness in answering questions.  He appeared to not have had a generalized seizure.

In March 2002, the Veteran presented with a history of headaches.  He reported that he had a longstanding history of headaches since an injury in the military.  He stated that he was hospitalized for 2 weeks and suffered migraine headaches since that time.

The Veteran underwent a VA examination in April 2007.  He claimed to have blackouts and falls with no memory of the episode.  He reported monthly episodes of blackouts.  The examiner noted that MRI and EEG tests done in 2001 indicated no evidence of a seizure disorder.  The diagnosis was paranoid schizophrenia with a seizure disorder being the problem associated with this diagnosis.  The examiner concluded that there was no evidence of a seizure disorder.  He noted that the Veteran repeatedly did not show for MRIs and there was no other evidence of a neurological diagnosis with this Veteran.  It was noted that the Veteran had carried the psychiatric diagnosis of paranoid schizophrenia among many other psychiatric diagnoses for many years.  He had never been seen to have a seizure and had no EEG evidence of seizure activity awake or asleep.  

A May 2007 treatment note indicated that the Veteran had a checkered history including mental illness, drug and gang-related activity, sexual abuse and a history of paranoia that made it difficult to discern fact from delusions.  The diagnosis was schizoaffective disorder, posttraumatic stress disorder (PTSD), personality disorder NOS and a seizure disorder caused by a closed head injury over 25 years ago.

The Veteran underwent a VA examination in January 2011.  The examiner noted that the Veteran was in a motor vehicle accident in July 1977 prior to entering service.  He had another motor vehicle accident in service and also had a long history of behavioral problems.  He was assaulted twice, once in December 1977 and also in April 1978.  He reported being hit in the head with a pad lock.  The examiner noted that it was apparent from reading the medical records and discussing each instance with the Veteran that in each of the episodes, he was under the influence of either drugs or alcohol.  There was no evidence in his subsequent medical records at the time of his discharge from the military or his records until 1983 that these incidents resulted in a concussion or closed head injury of any kind.  He had prior diagnostic testing and all of the results had been inconclusive or negative, yet he was started on anticonvulsive medication.  The Veteran's mental health problems and substance abuse confirmed the likelihood of a blackout disorder secondary to substance abuse, alcoholism, cocaine and amphetamine addiction rather than a seizure disorder.  He did have 2 series of MRIs in August 2001 and August 2007 that revealed bilateral globus pallidus abnormalities indicating benign calcifications with no evidence of structural or degenerative central nervous system process.  The examiner noted that there was no structural, historical, claims file or Veteran examination evidence to suggest that the Veteran had a significant closed head injury or traumatic brain injury.  There was no evidence that this occurred either prior to, during his military service, or within a year after his discharge.  There was ample evidence that he had a severe mental health condition beginning in 1983 and also beginning with active duty.  The examiner concluded that it was as likely as not that if the Veteran had any sort of seizure disorder or blackout disorder, that it was more likely than not that his substance abuse history and activity had the major role to play in causation of his blackouts and any seizures he might have.

In this case, the Veteran asserts that he has a current seizure disorder that is related to service.  However, considering the record, to include statements made by the Veteran, the Board finds that the criteria for service connection have not been met.

Initially, the Board notes that there is some question as to whether the Veteran has a current diagnosis of a seizure disorder.  However, even if affording the Veteran the benefit of the doubt with respect to whether a current disability has been established, the claim must still fail as the competent medical evidence has not shown that the Veteran's seizure disorder is etiologically related to the Veteran's service.

The Board notes that the January 2011 VA examiner indicated that the Veteran was in a motor vehicle accident in July 1977 prior to entering service.  However, the examiner noted that none of any of the incidents prior to 1983 resulted in a concussion or closed head injury of any kind.  Additionally, none of the contemporary evidence shows any indication that there was a seizure disorder or closed head injury that existed prior to service.  

The presumption of soundness is not rebutted.  The claim therefore, becomes one for service connection.  Wagner, supra.

The Veteran's service treatment records clearly show that the Veteran had multiple reports of a head injury in service.  The Board finds however, that the competent medical evidence has not shown that the Veteran's in-service head injury is etiologically related to the Veteran's current seizure disorder.  The head injury complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  He was also not diagnosed with a seizure disorder until 1983.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

There are conflicting opinions as to whether the Veteran's seizure disorder is related to his active service.  As noted above, treatment notes in August 1986, September 1987, November 1989, October 2000, December 2000 and May 2007 noted that the Veteran's seizure disorder was related to a head injury in service.  Conversely, the January 2011 VA examiner specifically found that any seizure disorder was not related to a closed head injury in service and instead was related to the Veteran's long history of substance abuse.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the January 2011 VA examiner's opinion to be the most probative.  While the August 1986, September 1987, November 1989, October 2000, December 2000 and May 2007 treatment reports noted a seizure disorder that resulted from a head injury in service, no rationale was provided for these opinions and they did not provide any specific evidentiary or medical basis for the opinion.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Additionally, these assessments relating a seizure disorder to service appear to have been based solely on the Veteran's self report.  Thus, the mere recitation of the Veteran's self- reported lay history would not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  

In contrast, the January 2011 VA examination had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the other physicians' opinions.  Unlike the other physicians, the January 2011 VA examiner noted that the diagnostic testing and all of the results had been inconclusive or negative regarding a seizure disorder or closed head injury and that all the reports of seizures were by the Veteran himself.  The examiner also noted the Veteran's long history of substance abuse problems which accounted for his possible seizure disorder. 

For these reasons the Board finds the January 2011 VA examiner's assessment to be the most probative.  

Parenthetically, as noted above, the January 2011 VA examiner attributed the Veteran's seizure disorder to his substance abuse.  However, VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  That is because section 8052 of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 508, § 8052, 104 Stat. 1388, 1388-351, amended the status governing line of duty determinations and the definition of a "service-connected" disability.  38 U.S.C.A. §§ 101(16) and 105(a).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his seizure disorder is related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To the extent that the Veteran's assertions are offered to establish a relationship between the current claimed disability and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.

Given that the most probative opinion is against a finding of a relationship between a seizure disorder and service, the Board finds that service connection is not warranted.





ORDER


Entitlement to service connection for seizures and blackouts is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


